Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 15 is objected to because of the following informalities:  Line 2 has “that” twice.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Leavitt et al. (US20170203507A1), herein Leavitt.
With regards to Claim 1, Leavitt teaches:

With regards to Claim 2, Leavitt teaches:
The system of claim 1, wherein the controller changes rotational speed of one or more of the first drive gear and the second drive gear when dynamically adjusting one or more of the first drive system and the second drive system to drive the filament according to the sensed attribute ([0113, 0127]).
With regards to Claim 3, Leavitt teaches:

With regards to Claim 4, Leavitt teaches:
The system of claim 1, wherein the controller, in response to the sensed attribute, is configured to maintain a target differential between the first drive system and the second drive system ([0137]).
With regards to Claim 5, Leavitt teaches:
The system of claim 1, wherein the controller, in response to the sensed attribute, is configured to control a volumetric flow rate of build material through the extruder ([0115]).
With regards to Claim 6, Leavitt teaches:
The system of claim 1, wherein the controller, in response to the sensed attribute, is configured to control a linear rate of travel of the filament of build material ([0102-0103]).
With regards to Claim 7, Leavitt teaches:
The system of claim 1, wherein the sensor is configured to sense a load experienced by one or more of the first drive system and the second drive system ([0077] controller 38 commands motor #60 for pressure).
With regards to Claim 8, Leavitt teaches:
The system of claim 1, wherein the sensor includes an encoder ([0143]).
With regards to Claim 9, Leavitt teaches:

With regards to Claim 10, Leavitt teaches:
The system of claim 9, wherein the first drive system includes a holder for the supply of build material ([0044] “container portion may retain a spool”).
With regards to Claim 11, Leavitt teaches:
The system of claim 1, wherein the first drive system is disposed between the extruder and a supply of build material (Fig. 2 drive mechanism 46 is shown above the extruder but after the supply).
With regards to Claim 12, Leavitt teaches:
The system of claim 1, wherein the first drive system is independently operable from the second drive system using the controller (Fig. 2, #46 has its own motor #60 independent of one another).
With regards to Claim 13, Leavitt teaches:
The system of claim 1, wherein the first drive system and the second drive system operate in coordination with one another ([0115] “Controller assembly 38 may operate the separate motors 60 in a partially or fully synchronized manner, allowing the pressurized flows to be the same or independently”).
With regards to Claim 14, Leavitt teaches:
The system of claim 1, wherein one or more of the first drive system and the second drive system includes a guide that applies a force to the filament, the force directed against the respective drive gear (Fig. 2 #46 one on the left being the drive gear and the one on the right being the guide).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leavitt (US20170203507A1) in view of Crump (US5121329A).
With regards to Claim 15, Leavitt teaches:
The system of claim 14, but is silent to wherein the guide includes a roller and the force is provided by a spring arm that that permits the roller to adapt to filaments of varying size while maintaining the force. However, Crump teaches the guide includes a roller and the force is provided by a spring arm that that permits the roller to adapt to filaments of varying size while maintaining the force [Fig. 5 #140 which biases rollers 136 against driven roller 134 (driven by 144)].

With regards to Claim 16, Leavitt in view of Crump teaches:
The system of claim 15, but is silent to a specific location of wherein the roller includes an encoder. However, Leavitt teaches multiple encoders that can be placed in various locations ([0136]). It has generally been recognized that to shift location of parts when the operation of the device is not otherwise changed is within the level of ordinary skill in the art, In re Japikse, 86 USPQ 70; In re Gazda, 104 USPQ 400.
 It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to rearrange the encoder onto the roller, since it have been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. One would have been motivated to rearrange encoder for the purpose of gathering data which can represent position, phase, rate of movement, and speed of rotation ([0136]).

Claims 17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leavitt (US20170203507A1) in view of LaBossiere (US20070228590A1).
With regards to Claim 17, Leavitt teaches:
The system of claim 1, but is silent to wherein the first drive system automatically activates upon placement of filament in the first drive system. However, LaBossiere teaches a device comprising: a first tube defining a first interior channel [Fig. 5, #126]; a 
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate the teachings of LaBossiere into Leavitt to allow for automatic feeding of the filament.
With regard to Claim 19, Leavitt teaches the system of claim 1, further comprising: as seen Fig. 1 of Leavitt the system may comprise two filament feeds with duplicate assemblies (¶ 0043, 0044). Leavitt is silent to a third drive system including a 
It would have been obvious to one having ordinary skill in the art to duplicate everything upstream of the extruder in Leavitt again to provide a second filament feed to an advantageous extrusion block of LaBossiere.  One would have been motivated to duplicate a third drive system for the purpose of using the drive gears to drive the filament.  
With regard to Claim 20, Leavitt in view of LaBossiere teaches:
The system of claim 19, Leavitt further teaches comprising a guide positioned to apply force to one or more of the first filament and the second filament for selective engagement with the rotary drive gear of the extruder (Fig. 11 #100 and 104 one on the left being the drive gear and the one on the right being the guide).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leavitt (US20170203507A1) in view of Toh et al. (US20160185042A1), herein Toh.
With regards to claim 18, Leavitt teaches the system of claim 1 but is silent to wherein the extruder further includes a nozzle including a spring biasing the nozzle in a direction opposing a feed path of filament through the nozzle, the nozzle defining an extrusion opening of the extruder, and wherein a biasing force applied by the spring is less than a driving force provided by the second drive system advancing filament through the nozzle such that the nozzle is extended a predetermined amount in a direction of the feed path as filament is advanced through the nozzle during the printing 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to incorporate Leavitt’s nozzle with Toh’s spring so that the printing head assembly can automatically stretch out and draw back according to a printing state, so as to achieve a good printing effect, as stated by Toh [0030].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHA ANN THOMAS whose telephone number is (571)272-3219.  The examiner can normally be reached on Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.A.T./Examiner, Art Unit 1742                                                                                                                                                                                                        
/GALEN H HAUTH/Primary Examiner, Art Unit 1742